No. 13288

          I N T E SUPREME C U T O T E STATE O MONTANA
               H           OR    F H         F

                                        1976



M R H J. BURRIS,
 ATA

                              P l a i n t i f f and Respondent,



BILLY C. BURRIS,

                              Defendant and Appellant.



Appeal from:         D i s t r i c t Court of t h e Twelfth J u d i c i a l D i s t r i c t ,
                     Honorable LeRoy L. McKinnon, Judge p r e s i d i n g .

Counsel of Record:

        For Appellant :

              Smith and Rice, Havre, Montana
              Ronald W. Smith argued, Havre, Montana

        For Respondent:

              Frank Altman argued, Havre, Montana

        For Amicus Curiae:

              Hon. Robert L. Woodahl, Attorney General, Helena,
              Montana
              Donald Smith appeared, A s s i s t a n t Attorney General,
               Helena, Montana



                                                 Submitted:        October 27, 1976



Filed   ::!F?. b   ' I976
M r . J u s t i c e Gene B . Daly d e l i v e r e d t h e Opinion of t h e Court.


          This i s an appeal from a judgment of t h e d i s t r i c t c o u r t ,

H i l l County, s i t t i n g without a j u r y , Hon. LeRoy McKinnon, presiding.

The judgment modified a divorce decree entered March 1, 1974,

i n c r e a s i n g a c h i l d support f o r t h e youngest and only remaining

minor c h i l d from $125 per month t o $200, and specifying t h e l e n g t h

of t h e v i s i t a t i o n period t h e f a t h e r i s e n t i t l e d t o have with t h e

c h i l d annually.

          P l a i n t i f f Martha B u r r i s was granted a divorce from defendant

B i l l y B u r r i s on March 1, 1974.        The divorce granted p l a i n t i f f mother

$250 per month alimony, plus $125 per month c h i l d support f o r each

of t h e t h r e e minor c h i l d r e n of t h e marriage.         Child support was t o

continue u n t i l each c h i l d reached h i s majority.               Defendant was t o

have reasonable v i s i t a t i o n r i g h t s with t h e c h i l d r e n , and p l a i n t i f f

was granted custody.

          A t t h e end of t h e school year i n 1974, p l a i n t i f f mother

and t h e t h r e e minor c h i l d r e n moved t o Oklahoma.              She c u r r e n t l y

i s employed t h e r e a s a t e a c h e r ' s a i d e and i s paid $2.10 p e r hour

during t h e school year.            Two of t h e c h i l d r e n have now reached

majority and t h e mother now receives support payments only f o r t h e

youngest    .
          I n May 1975, defendant f a t h e r brought an a c t i o n t o modify

t h e o r i g i n a l decree requesting t h e alimony o b l i g a t i o n be s t r i c k e n

and t h e v i s i t a t i o n r i g h t s be more c l e a r l y defined.     The mother

f i l e d a c r o s s - p e t i t i o n i n response requesting modification of t h e

decree increasing t h e amount of support f o r each of two c h i l d r e n who

were minors a t t h a t time.          The d i s t r i c t c o u r t ' s judgment increased

t h e c h i l d support f o r t h e remaining minor c h i l d and granted t h e
t h e f a t h e r s i x weeks v i s i t a t i o n r i g h t s each summer.     The i s s u e

f o r review on t h i s appeal i s whether t h e evidence i s s u f f i c i e n t

t o support t h e c o u r t ' s judgment.

             This Court's f u n c t i o n i n review of a determination of t h e

d i s t r i c t c o u r t i s n o t t o s u b s t i t u t e i t s judgment i n place of

t h e d i s t r i c t c o u r t ' s , b u t r a t h e r i t i s confined t o determining

i f t h e r e i s s u b s t a n t i a l c r e d i b l e evidence t o support t h e d i s t r i c t

c o u r t ' s determination.            Hornung v. E s t a t e of Lagerquist, 155
Mont. 412, 420, 473 P.2d 541.                     The f a c t t h a t t h e r e may have been

c o n f l i c t s i n t h e testimony does not mean t h e r e i s n o t s u b s t a n t i a l

evidence t o support t h e v e r d i c t .           Davis v. Davis, 159 Mont. 355,

361, 497 P.2d 315.                Transamerica I n s , Co. v. G l a c i e r Gen. Assur.

Co., 163 Mont, 454, 461, 517 P.2d 888.

             I n t h e i n s t a n t m a t t e r evidence was presented by each p a r t y

and, of n e c e s s i t y , was i n p a r t c o n f l i c t i n g .   However, t h e r e was

s u b s t a n t i a l c r e d i b l e evidence of a' change of circumstances s i n c e

t h e o r i g i n a l decree      ---   increased expenses on t h e p a r t of t h e

p l a i n t i f f mother and increased income of t h e defendant f a t h e r .

             There was s u f f i c i e n t c r e d i b l e evidence t o support t h e t r i a l

c o u r t ' s judgment, and t h e r e f o r e we f i n d no abuse of d i s c r e t i o n

and t h e judgment i s affirmed.




                                                      #is t i c e




;     ,budge, s i t t i n g f o r J u s t i c e
    t'wesley C a s t l e s .                         - 3 -
i